DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claims priority as a continuation to application 14/838,331, now patent 10,083,688, filed 8/27/2015, which draws priority to provisional application 62/167,190, filed 5/27/2015.
 
Information Disclosure Statement
The examiner acknowledges the information disclosure statements (IDS) submitted on 12/20/2018, 1/3/2019, 1/14/2019, 2/1/2019, 3/27/2019, 6/8/2019, 7/31/2019, 9/5/2019, 9/27/2019, 1/6/2020, 6/1/2020, 9/7/2020, 12/31/3030, 2/12/2021 and 5/6/2021. However, it should be noted that an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, 

Status of Claims
Claims 2-12, 14-24 and 26-36 are pending in this application.  

Allowable Subject Matter
Claims 2-12, 14-24 and 26-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose or suggest the flowing combination of limitations:
display a plurality of affordances on the display, wherein the plurality of affordances includes a first affordance having a first affordance type and a second affordance having a second affordance type different from the first affordance type, and wherein the first affordance type and second affordance type are selected from a group including buttons, sliders, and links; receive a natural language speech input indicative of a task to be performed; in response to receiving the natural language speech input: determine the task to be performed; and select the first affordance of the plurality of affordances displayed on the display based on the first affordance type of the first affordance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Notes

Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677